DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2, 	The following is a non-final Office Action in response to Applicant's submission filed on November 6, 2020. Claims 1-20 are currently pending and examined below.

 				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on November 6, 2020 and April 13, 2022 appear to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.
	
				Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	In this case, claims 1-9 are directed to a method without tied to a particular machine in the body of the claim for performing the steps, which falls outside of the four statutory categories; claims 10-15 are directed to one or more computing devices, one or more processors and memory, which falls within the statutory category of a machine, and claims 16-20 are directed to computer readable storage media, excluding transitory signals, which falls within the statutory category of a product. Thus, Claims 10-15 are satisfied Step 1. 
 	Regarding claims 1-9, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a § 101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en bane) aff'd, Bilski v. Kappas, 561 U.S., 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
  	In Step 2A of the subject matter eligibility analysis, it is to "determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.		In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon). 
 	The Examiner has identified independent process Claims 1 and 10 as the claims that represent the claimed invention for analysis and is similar to independent Claim 16. Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
 	Claim 1 recites:
	receiving a pickup unique location identifier (ULI) and a delivery ULI, wherein the pickup ULI and the delivery ULI are in a same data structure format; 
 	for a pickup leg, dynamically determining, at runtime, a first geographic area that covers the pickup ULI and a first transportation network location, wherein the cargo is picked up and shipped to the first transportation network location via a trucking network, and wherein the first transportation network location has transportation services capable of handling the cargo; 
 	for a delivery leg, dynamically determining, at runtime, a second geographic area that covers a second transportation network location and the delivery ULI, wherein the cargo is shipped from the second transportation network location and delivered to the delivery ULI via a second trucking network, and wherein the second transportation network location has transportation services capable of handling the cargo; 
 	for a main leg, dynamically determining, at runtime, one or more routes from the first transportation network location to the second transportation network location via one or more defined transportation networks; and 
 	providing one or more route proposals comprising the pickup leg, the main leg, and the delivery leg.

	Claim 10 recites:
	one or more processors; and memory; the one or more computing devices configured, via computer-executable instructions, to perform operations for:
 determining route proposals for shipment of cargo, the operations comprising: receiving a pickup unique location identifier (ULI) and a delivery ULI, wherein the pickup ULI and the delivery ULI are in a same data structure format; for a pickup leg of a shipment: 
dynamically determining, at runtime, a first geographic area that covers the pickup ULI and a first transportation network location, wherein the cargo is picked up and shipped to the first transportation network location via a trucking network, and wherein the first transportation network location has transportation services capable of - 44 -CAJ 8880-105018-01 11/06/20FILED VIA EFS ON 
handling the cargo; 
for a delivery leg of the shipment: dynamically determining, at runtime, a second geographic area that covers a second transportation network location and the delivery ULI, wherein the cargo is shipped from the second transportation network location and delivered to the delivery ULI via a second trucking network, and wherein the second transportation network location has transportation services capable of handling the cargo; 
for a main leg of the shipment, performing pre-processing operations comprising:
dynamically determining, at runtime, a third geographic area that covers the first transportation network location and the second transportation network location; 
dynamically determining, at runtime, one or more possible routes from the first transportation network location to the second transportation network location within the third geographic area, wherein the pre-processing operations determine the one or more possible routes by dynamically generating representations of one or more defined transportation networks at runtime; and 
providing only the locations for the one or more possible routes for route optimization; and providing one or more route proposals comprising the pickup leg, the main leg, and the delivery leg.  
	Claim 1 does not recite any of the judicial exceptions enumerated in the 2019 PEG. Thus, these claims are eligible under Step 2A. 
 	Claims 1 and 10 recite at least one abstract idea of "receiving, determining location and geographic data, and providing route proposals for shipment of cargo", which can be performed in the human mind (including observation, evaluation, judgement, opinion), or by a human using a pen and paper. The mere nominal recitation of a processor, memory and a computing device (claim 10) does not take the claims out of the mental processes grouping. See 84 Fed. Reg. 52. 
 	In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The claims recite the additional elements of: a processor, memory  and memory and computing device (claim 11). These additional elements are recited at a high level of generality and merely invoked as tools for performing generic computer functions including receiving, storing, display and transmitting information. At best, the processor may perform the steps of providing route proposal, which adds insignificant extra-solution activity for data gathering. 
 	Thus, the recited additional elements do not integrate the judicial exception into a practice application. See MPEP § 2106.05(a)-(c) & (e). 
 	In Step 2B of Alice, it is "a search for an 'inventive concept'-i.e., an element or combination of elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept' itself."' Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)). 
 	The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
 	The claims recite the additional elements of a processor, memory and a computing device (claim 11).  These additional elements are recited at a high level of generality and merely invoked as tools for performing generic computer functions including receiving, storing, display and transmitting information. At best, the processor may perform the steps of receiving pickup location. However, the generic computer functions including receiving and transmitting data over a network have been recognized by the court as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not amount to significantly more than the abstract idea (MPEP 2106.05(f) & (h)). 
Independent claim 16 is rejected under the same analysis relied upon in claim 1 above. In addition, dependent claims 2-9, 11-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 14 and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore,dependent claims 2-9, 11-15 and 17-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Mirozik (US Pub. No. 2005/0006470) teaches a unique indicia (“location indicia’) that is obtained by a service provider while at the delivery location. The unique indicia at the delivery location is linked with one or more other unique indicia (“package indicia’) that are each associated with a package such that the linked indicia (location indicia and package indicia) indicate the location to which the one or more packages have been delivered and provide proof of delivery of the one or more packages to the delivery location. Indicia associated with the delivery location are obtained by a physical presence at the delivery location by an agent of the service provider. Packages that are to be delivered to the delivery location are each identified by unique indicia (the package indicia), generally for tracking purposes.
	
 	O’Sullivan (US Patent No. 10,803,749) discloses the concept of upon submitting a Demand Route into the Shared Transport Marketplace, could be presented with a sorted list of the transport options available, by class of service, type of vehicle, time until Transport Capacity arrives at start-point, estimated transit time to end-point, number of legs in a journey, and cost.

					Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMAIN JEANTY/Primary Examiner, Art Unit 3624 
November 18, 2022